— Order unanimously reversed, on the law, without costs, defendant Brown Transport Corporation’s motion granted, and plaintiff’s motion denied, without prejudice, in accordance with the following memorandum: In these actions predicated upon the alleged negligence of defendants in owning and operating motor vehicles, Special Term erred in granting plaintiff’s motion for pretrial discovery of defendant Brown Transport Corporation assets for the purpose of determining a basis for punitive damages against it. “Not until plaintiff obtains such a special verdict that he is entitled to punitive damages is it necessary or important for him to know defendant’s wealth” (Rupert v Sellers, 48 AD2d 265, 272; see, also, Varriale v Saratoga Harness Racing, 76 AD2d 991, 992; Vollertsen Assoc. v John T. Nothnagle, Inc., 48 AD2d 1007). In the event plaintiff obtains a special verdict entitling her to punitive damages, she may renew her motion for appropriate discovery in accordance with standards set forth in Rupert v Sellers (supra). (Appeal from order of Supreme Court, Erie County, Joslin, J. — protective order, EBT.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.